ORIGINAL ACTION                        JOURNAL ENTRY AND OPINION
{¶ 1} On June 17, 2005, the relator, Aden Fogel, commenced this mandamus action against the respondent1 to compel a ruling on his motion for return of seized property filed on February 4, 2005, in the underlying case, State v. Aden Fogel,
Cuyahoga County Common Pleas Court Case No. CR-344153. On July 7, 2005, the respondent moved to dismiss, and Fogel filed a brief in opposition. For the following reasons, this court grants the motion to dismiss.
 {¶ 2} A review of the docket in the underlying case reveals that the respondent trial court denied Fogel's subject motion in an entry filed August 23, 2005. Fogel has already appealed this decision in State v. Aden Fogel, Cuyahoga County Court of Appeals Case No. 87035. This establishes that Fogel has received his requested relief, a ruling on his subject motion, and that the trial court has fulfilled its duty to rule on the motion. Therefore, this mandamus action is moot.
 {¶ 3} Accordingly, this court denies Fogel's application for a writ of mandamus.
Costs assessed against relator.
The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
Karpinski, J., Corrigan, J., Concurs.
1 Fogel originally named Judge Frank D. Celebrezze, Jr. as the respondent because he was the initial trial judge. When Fogel learned through the motion to dismiss that Judge Celebrezze was no longer the trial judge, Fogel moved to amend his complaint to name the successor judge as the respondent. This court grants that motion to amend.